801 So. 2d 972 (2001)
Carl THEOLET, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-2063.
District Court of Appeal of Florida, Fourth District.
December 5, 2001.
Carl Theolet, Jr., Century, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Donna L. Eng, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Carl Theolet challenges his life sentence for attempted first-degree murder on the ground that it is an illegal enhancement. The trial court denied relief noting that Theolet was charged with attempted premeditated murder, a first-degree felony, re-classified as a life felony. Cf. Traylor v. State, 785 So. 2d 1179 (Fla.2000)(holding that conviction of attempted felony murder could not be re-classified from first-degree felony to life felony where use of weapon was an essential element of offense in felony murder charge). We affirm.
Theolet did not allege that the state proceeded at trial on an attempted felony murder theory. Moreover, at the time Theolet was convicted, attempted felony murder was not a crime in Florida. State v. Gray, 654 So. 2d 552 (Fla.1995).
STONE, WARNER, and SHAHOOD, JJ., concur.